DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The terms “wide and “width,” in reference to the insulation zone and electrodes, were not cited within the provided specification. In addition, it is not evident from the drawings provided by applicant that the insulation zone has a greater width than the second electrode (claim 21) or 


    PNG
    media_image1.png
    364
    685
    media_image1.png
    Greyscale

Annotated Fig. 9


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-11, and 20-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Edwards (US 2014/0100567 A1), hereinafter Edwards.

Regarding claim 1, Edwards teaches a medical device (Fig. 1: surgical instrument system 1; paragraph [0048], lines 9-17) comprising:
	a tubular member (Fig. 9: outer tube 10; paragraph [0049], lines 3-4) having a distal end (Annotated Fig. 9: distal end) and an open window disposed at the distal end (Annotated Fig. 9: open windows; paragraph [0051], lines 3-5);
	wherein the first electrode surrounds the open window of the tubular member or its neighboring region (Fig. 9: electrode 10A; paragraph [0065], lines 2-4);
	an insulation zone surrounding the first electrode (Fig. 9: insulation layer 92; paragraph [0065], lines 4-5);
	and a second electrode surrounding the insulation zone (Fig. 9: electrode 10B; paragraph [0065], lines 5-8).

Regarding claim 2, Edwards teaches wherein the open window of the tubular member is configured to be substantially symmetrical along a longitudinal axis of the tubular member (Annotated Fig. 9: longitudinal axis; paragraph [0055], line 3).

Regarding claim 3, Edwards teaches wherein the first electrode is substantially symmetrical along the longitudinal axis of the tubular member (Fig. 9: electrode 10A).

Regarding claim 6, Edwards teaches wherein the second electrode is substantially symmetrical along the longitudinal axis of the tubular member (Fig. 9: electrode 10B).


Regarding claim 9, Edwards teaches wherein the inner tubular member is configured to have an open distal end (Fig. 9: inner tube 9; paragraph [0049], lines 3-4 and 10-14).

Regarding claim 10, Edwards teaches wherein the open distal end of the inner tubular member and the open window of the tubular member are configured to form a cutting 
tool during an operation of the medical device (Annotated Fig. 9: cutting blades; paragraph [0053], lines 3-12).

Regarding claim 11, Edwards teaches wherein the inner tubular member is configured to have a distal end and an open window disposed at the distal end (Annotated Fig. 9: open windows; paragraph [0051], lines 6-7).

Regarding claim 20, Edwards teaches a medical device (Fig. 1: surgical instrument system 1; paragraph [0048], lines 9-17) comprising: 
	a tubular member (Fig. 9: outer tube 10; paragraph [0049], lines 3-4) having a distal end (Annotated Fig. 9: distal end) and an open window disposed at the distal end (Annotated Fig. 9: open windows; paragraph [0051], lines 3-5);
	a first electrode disposed at the distal end of the tubular member (Fig. 9: electrode 10A; paragraph [0065], lines 2-4);

	and a second electrode disposed at the distal end of the tubular member (Fig. 9: electrode 10B; paragraph [0065], lines 5-8),
	wherein the first electrode is configured to encompass the open window of the tubular member (Fig. 9: electrode 10A; paragraph [0065], lines 2-4),
	wherein the insulation zone is configured to encompass the first electrode (Fig. 9: insulation layer 92; paragraph [0065], lines 4-5),
	and wherein the second electrode is configured to encompass the insulation zone and the first electrode (Fig. 9: electrode 10B; paragraph [0065], lines 5-8).

Regarding claim 21, as best understood in light of the 35 U.S.C. 112(a) issue described above, Edward teaches wherein a width of the insulation zone along a longitudinal axis 
of the tubular member is greater than a width of the second electrode along the longitudinal axis of the tubular member (Fig. 9 – which shows insulation layer 92 visible above electrode 10B and appears to be wider than said electrode).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 16, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Palmer (US 2013/0345704 A1), hereinafter Palmer.

Regarding claims 4 and 16, Edwards teaches the medical device of claims 2 and 13, but fails to disclose wherein the first electrode is asymmetrical along the longitudinal axis of the tubular member. 
	However, Palmer teaches wherein the first electrode is asymmetrical along the longitudinal axis of the tubular member (Figs. 8, 10: electrode 70).  

Regarding claims 7 and 19, Edwards teaches the medical device of claims 2 and 13, but fails to disclose wherein the second electrode is asymmetrical along the longitudinal axis of the tubular member.
	However, Palmer teaches wherein the second electrode is asymmetrical along the longitudinal axis of the tubular member (Figs. 8, 10: electrode 80; paragraph [0047], lines 2-6).

Edwards and Palmer are both considered to be analogous to the claimed invention because they are in the same field of electrosurgical treatment devices comprising at least one electrode and a mechanical cutting function. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify Edwards to include first and second electrodes that are asymmetrical about a longitudinal axis, such as by replacing electrode 10A of Edwards with electrode 70 of Palmer and replacing electrode 10B of Edwards with electrode 80 of Palmer. Such a modification is merely a substitution of one electrode for 

Regarding claim 22, as best understood in light of the 35 U.S.C. 112(a) issue described above, Edwards teaches the medical device of claim 21, but fails to disclose wherein a width of the first electrode along the longitudinal axis of the tubular member is substantially equal to the width of the second electrode. 
However, Palmer teaches wherein a width of the first electrode along the longitudinal axis of the tubular member is substantially equal to the width of the second electrode (Fig. 8: electrode 70 and electrode 80 – which appear substantially equal in width).
As described above, both Edwards and Palmer are considered analogous to the claimed invention. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify Edwards to include a first electrode and second electrode that are substantially equal in width by substituting electrodes 10A and 10B of Edwards with electrodes 70 and 80 of Palmer. Such a modification is merely a substitution of a pair of electrodes for another pair of electrodes and would yield predictable results, namely, to treat tissue with energy. With this modification, the insulation layer 92 of Edwards would continue to have a width larger than the second electrode as claimed in claim 21. 

Claims 12-15, and 18 are rejected under 35 U.S.C. 103 as unpatentable over Edwards in view of Church (US 2019/0231378 A1), hereinafter Church.

	However, Church teaches wherein the medical device further comprises a cannulated armature configured to be operably connected to the inner tubular member (Fig. 5: cannulated armature 138, dual solenoid assembly 130; paragraphs [0026]-[0027]).
	Edwards and Church are considered to be analogous to the claimed invention because both are medical devices with rotatable tubular members for cutting and resecting tissue. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify Edwards to include a cannulated armature for rotating and reciprocating the inner tubular member, such as by substituting the drive mechanism (paragraph [0081]) of Edwards with the dual solenoid assembly (130) and cannulated armature (138) of Church. Such a modification is merely a substitution of one mechanism for reciprocation for another mechanism for reciprocation and would yield predictable results, namely, to allow the inner tube to rotate and reciprocate within the outer tube for the purpose of cutting and resecting tissue.  

Regarding claim 13, Edwards teaches a medical device (Fig. 1: surgical instrument system 1; paragraph [0048], lines 9-17) comprising: 
	an outer tubular member (Fig. 9: outer tube 10; paragraph [0049], lines 3-4) having a distal end (Annotated Fig. 9: distal end) and an open window disposed at the distal end (Annotated Fig. 9: open windows; paragraph [0051], lines 3-5); 

	a first electrode disposed at the distal end of the outer tubular member, and surrounding the open window of the outer tubular member or a neighboring region of the open window (Fig. 9: electrode 10A; paragraph [0065], lines 2-4);
	an insulation zone surrounding the first electrode (Fig. 9: insulation layer 92; paragraph [0065], lines 4-5);
	and a second electrode surrounding the insulation zone and the first electrode (Fig. 9: electrode 10B; paragraph [0065], lines 5-8).
	Edwards fails to disclose a cannulated armature configured to drive the inner tubular member. 
	However, Church teaches a cannulated armature configured to drive the inner tubular member (Fig. 5: cannulated armature 138, dual solenoid assembly 130; paragraphs [0026]-[0027]). 
	As described above, Edwards and Church are considered to be analogous to the claimed invention. Therefore, it would have been obvious before the effective filing date of the claimed invention to someone of ordinary skill in the art to modify Edwards to include a cannulated armature for rotating and reciprocating the inner tubular member, such as by substituting the drive mechanism (paragraph [0081]) of Edwards with the dual solenoid assembly (130) and cannulated armature (138) of Church. Such a substitution would yield predictable results, namely, to allow the inner tube to rotate and reciprocate within the outer tube for the purpose of cutting and resecting tissue. 



Regarding claim 15, Edwards teaches wherein the first electrode is substantially symmetrical along a longitudinal axis of the outer tubular member (Fig. 9: electrode 10A).

Regarding claim 18, Edwards teaches wherein the second electrode is substantially symmetrical along the longitudinal axis of the outer tubular member (Fig. 9: electrode 10B).

Conclusion
Accordingly, claims 1-4, 6-16, and 18-22 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached M-Th: 9AM~5PM, F 9AM~11:30AM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794